Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the First Office action on the Merits from the examiner in charge of this application.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2010/0224104 to Swistun.
Swistun discloses (Claim 1). A table system comprising (such as shown in Figs. 4-5): a tablecloth 20 defining an upper surface and a lower surface; a table 12 comprising a tabletop 14, at least one leg 16, and a table base; and a table kit comprising: a plurality of tabs 28, with each tab defining a conduit, and each tab 28 being coupled to the lower surface of the tablecloth 20; and a drawstring 26 extending Claim 2). The table system of claim 1, wherein each conduit 28 is defined by a tubular drawstring sleeve; (Claim 3). The table system of claim 1, wherein each conduit 28 is defined by a drawstring ring; (Claim 4). The table system of claim 1, wherein the table kit further comprises a base cover 22 that is formed from a sheet of fabric and covers at least a portion of the table base ([0049]: “at least partially conceal the base of the table”); (Claim 5). The table system of claim 1, wherein the plurality of tabs 28 are coupled to the tablecloth via ironing or stitching ([0054]).
Claim(s) 10 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2008/0257231 to Nurse-Bey.
Nurse-Bey discloses (Claim 10). A table system comprising (such as shown in Figs. 3 & 7): a tablecloth 20 defining an upper surface and a lower surface; a table 11 comprising a tabletop, at least one leg, and a table base 26; and a table kit comprising: a plurality of tabs 30, with each tab 30 being coupled to the lower surface of the tablecloth 20; a base cover 28 that covers at least a portion of the table base 26; and a plurality of drawstrings 33, with a first end 31,35 of each drawstring 33 being coupled to a respective tab 30 and a second end 36 of each drawstring being coupled to the base cover 28 to secure the tablecloth to the tabletop.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Swistun.
Swistun discloses all the elements as discussed above except for the limitations in Claims 6-7.
However, the Examiner respectfully take the Official position that it is well known in the art to provide a table system with more than one tablecloth and table.
Therefore, it would have been obvious and well within the level of one skilled in the art to modify Swistun by providing the limitations in Claim 6 of further comprising: a Claim 7 of further comprising: a second tablecloth defining an upper surface and a lower surface; a second table comprising a second tabletop, at least one second leg, and a second table base, and the table kit further comprising: a plurality of second tabs, with each second tab being coupled to the lower surface of the second tablecloth; a base cover that covers at least a portion of the second table base; and a plurality of second drawstrings, with a first end of each second drawstring being coupled to a respective second tab and a second end of each second drawstring being coupled to the base cover to secure the second tablecloth to the second tabletop in order to increase the overall versatility of the table system.
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Swistun in view of US 2002/0174809 to Kerrigan and USP 10506873 to Hung.
Swistun discloses all the elements as discussed above except for the limitations in Claims 8-9.
Kerrigan discloses a table system comprising a tablecloth defining an upper surface and a lower surface; a table comprising a tabletop, at least one leg; a table kit comprising a plurality of transparent pockets that are coupled to the tablecloth, wherein the plurality of pockets are disposed along a perimeter of the tabletop.
Meanwhile, Hung discloses a table system comprising a table having a tabletop, a plurality of lights 23452 provided to the table system.
Therefore, it would have been obvious and well within the level of one skilled in the art, in view of Kerrigan and Hung, to modify Swistun to include the limitations in Claim 8 of wherein the table kit further comprises a plurality of transparent pockets that are coupled to the tablecloth, and each transparent pocket is configured to receive a light, and Claim 9 of wherein the plurality of transparent pockets are disposed along a perimeter of the tabletop in order to increase the overall versatility of the table system as well as aesthetic purpose.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and all show structures similar to various elements of applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH VAN TRAN whose telephone number is (571)272-6868.  The examiner can normally be reached on Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANIEL TROY can be reached on (571)270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






HVT
September 28, 2021


/HANH V TRAN/Primary Examiner, Art Unit 3637